Citation Nr: 1234746	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-34 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral knee pain and lower leg muscle disorder with flat feet.

2.  Entitlement to service connection for a left foot disability. 

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from June 2, 1978, to November 20, 1978. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2011, the Board reopened the claim of entitlement to service connection for bilateral knee pain and lower leg muscle disorder with flat feet based on new and material evidence and remanded the issues of entitlement to service connection for bilateral knee pain and lower leg muscle disorder with flat feet, a left foot disability and low back disability to the RO via the Appeals Management Center (AMC) for additional development.  That development has been completed and the claim has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's pes planus or flat feet disability was noted at entrance into service and thus preexisted active duty; clear and unmistakable evidence demonstrates that pes planus was not aggravated by service and currently diagnosed pes planus is not shown to be otherwise related to a disease, injury, or event in service.

2.  The Veteran's current bilateral knee pain and lower leg muscle complaints are not etiologically related to service.  

3.  A left foot disability was not manifest in service and is unrelated to service; arthritis of the left foot was not present within a year of service separation.  

4.  Low back disability was not manifest in service and is unrelated to service; arthritis of the low back was not present within a year of service separation.  


CONCLUSIONS OF LAW

1.  Bilateral knee pain and lower leg muscle disorder with flat feet was not incurred in or aggravated by active service.  38 U.S.C.A. § 1111, 1131, 1137, 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2011). 

2.  A left foot disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.307, 3.309 (2011).

3.  Low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim for service connection, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2006, August 2007 and July 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

The September 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been satisfied.  Service personnel records (SPRs) and VA treatment records have been obtained.  Social Security Administration (SSA) records were obtained pursuant to the Board's remand.  Records from private providers identified by the Veteran have been added to the record.  The Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claim, which VA has not sought. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In this regard, the Board notes that the Veteran's case was remanded in June 2011 to afford him a VA examination.  To that end, the Veteran was afforded a VA examination in September 2011.  The Board finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims 1 and 2.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board notes that the Veteran was not provided with VA examination with regard to claim 3.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

As will be discussed in greater detail below, the Board finds that there is no credible lay or medical evidence suggests any relationship between mild degenerative joint and disc disease of the back first noted in a September 2006 MRI and his military service.  Consequently, the Board finds this evidence fails to meet the threshold requirement for VA to provide the Veteran with a VA examination in connection with his claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Legal Criteria

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003). 

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), aggravation will be established by an increase in disability during service, absent a specific finding that increase was due the natural progression of the disease.  See also 38 C.F.R. § 3.306(a) (2011).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d at 1417; Wagner v Principi, 370 F3d. at 1096.  

Recently, in Horn v. Shinseki, 25 Vet. App. 231 (2012) the United States Court of Appeals for the Federal Circuit has clarified the matter of the evidentiary burdens in claims for aggravation in which the pre-existence of a claimed disability was not found on the service entrance examination.  The Board notes that in the claim on appeal, the claimed disability was found on the service entrance examination, and thus Horn is not for application.  

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).  However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Analysis

A.  Bilateral Knee Pain and Lower Leg Muscle Disorder with Flat Feet and Left Foot Disability (Issues 1 and 2)

The Veteran seeks service connection for the aforementioned disorder.  STRs include a June 1977 screening physical examination in which the Veteran reported no current or history of foot trouble, painful or "trick" knee, of deformity or loss of an extremity.  A June 1977 Report of Medical Examination indicates pes planus, second degree, asymptomatic.  His Report of Medical History includes no "Trick" or locked knee, foot trouble, swollen or painful joints, arthritis, bone, joint or other deformity or lameness.  The Veteran was found not qualified for enlistment at that time due to skin rash.  In August 1978, he complained of a leg and foot problem.  It was noted that he could not pass test on march because of flat feet and one leg which is shorter than the other.  A podiatry evaluation disclosed one inch difference in the leg length, right leg pronation and flat feet.  In September he complained of left knee pain for six days.  A September 1978 Report of Medical Examination for separation notes abnormal feet.  At that time, the Veteran reported that he had currently or has a history of swollen or painful joints, cramps in his legs, bone, joint or other deformity, and foot trouble.  Also noted in the physician's summary is "water on the knee."  In October 1978 he complained of a sore left leg, "may have water on it."  Also in October 1978, he reported bilateral calf pain which was assessed to be muscle strain.  All objective findings were negative.  

VA treatment records include a November 2004 report of primary care clinic visit showing a complaint of bilateral knee pain, increasing in intensity on and off for years.  Examination showed only bilateral knee crepitus.  The assessment was knee pain and he was given Extra Strength Tylenol and Ben Gay, and scheduled for physical therapy.  

The VA records also reflect that in March 2005, the Veteran fractured his left calcaneus falling off a roof onto steps.  He waited two weeks to seek treatment.  X-rays in April 2005 confirmed the fracture and it was casted.  He was incarcerated from December 2005 through May 2006.  Thereafter, he reported to VA with a cam walker with cane.  He had considerable left foot pain.  It was noted that in the Army he was diagnosed with flat foot and leg length shortening of one inch, left shorter than the right.  He also complained of back pain, knee pain and other problems.  A June 2006 radiology report revealed healing calcaneus fracture with mild arthritic change at the first metatarsophalangeal joint bilaterally.  

During a visit in August 2006, the Veteran complained of chronic pain in the left ankle, low back, and knees.  As to the back, there was no radiation into the legs, incontinence or weakness.  The knees were intact and without effusion.  The ankle had limited motion due to pain.  The back had no tenderness on palpation.  Strength was 5/5 in all extremities and reflexes were 2+ bilaterally.  The assessment was chronic back pain, degenerative joint disease with no acute symptoms and no focal deficit.  Reviewed X-rays and will schedule MRI.  Bilateral ankle MRI in September 2006 revealed normal right calcaneus and comminuted fracture left calcaneus.  

In a July 2008 examination for housebound status, he Veteran reported ambulation difficulty due to foot pain.  He wore a surgical boot on his left foot.  Arthritis was noted in both lower extremity joints and he was noted to have pain due to calcaneal fracture.  He was reportedly going for surgery.  It was noted that he had back pain with degenerative joint disease and facet arthritis at L4-5 and L5-S1.  The diagnosis included foot pain and back pain.  

In August 2008, R.G.B., D.P.M., wrote that he had recently treated the Veteran for the left foot pain which stemmed from the March 2005 injury.  He was unable to determine whether the Veteran had a preexisting injury which may have contributed to his symptoms in 2005.  He stated that at the Veteran's request he was nonetheless asking that the VA evaluate his case for possible VA disability.  

The Veteran was afforded a VA examination in September 2011 to address bilateral knee pain and lower leg muscle disorder and flat feet.  The examiner reviewed and discussed the claims folder in detail and examined the Veteran.  The examiner reported that the Veteran stated that he was put out of service because his clearance did not go through.  He reported he was discharged because both of his knees swelled up and they wanted to do surgery but he was unsure if he should go through with it.  The Veteran reported that he last worked in 2005 doing roofing when he fell off the roof and fractured his left calcaneal.  It was noted that the Veteran was a very poor historian as he had a recent head injury.  The VA examiner also reviewed Dr. B.'s statement and noted that clearly this podiatrist had no information on the Veteran's service.  

Following a detailed recitation of the record and a report of his clinical findings of the Veteran, the examiner made a series of observations.  He noted that the Veteran used a cane and a lacer brace on the left.  When barefoot the left foot was in equinus.  He uses the cane in the right hand.  When unobserved, the Veteran walked with a basically imperceptible limp.  Range of motion of the knees was full and pain free to 120 degrees with pain reported at 140.  There was slight tenderness with no other significant findings including no effusion or crepitus.  Thigh circumference was right 46 centimeters (cm) and left 44.5 cm.  Right calf was 39 cm and left was 36 cm.  This was considered secondary to the Veteran's left foot condition which was a fracture of os calcis with secondary posttraumatic arthritis of the subtalar joint.  Patella and ligament testing was normal.  There was poor effort but strength was right hamstrings and quadriceps 3/5, left 2/5.  Measurements indicated that the left leg was 2 cm shorter than the right.  The feet were examined and showed flattening.  Eversion of the hind foot on left was secondary to the fracture.  Increase in circumference of the left foot was due to soft tissue thickening.  Strength was reduced in the left ankle.  X-rays from 2008 were read.  The diagnosis was calcaneal fracture, left foot, pes planus, mild on the right and moderate on the left (left increased due to the calcaneal fracture.)  There were complaints of knee pain with no abnormal objective physical findings.  

The examiner then entered into an extensive discussion of the record, to include stating that the left foot condition, for which the Veteran wears a brace and for which there are abnormal findings, is due to the calcaneal fracture which he sustained falling 10 to 12 feet in March 2005.  The electro diagnostic studies in August 2007 were noted to show abnormal slowing of the right sural sensory nerve for which there was no explanation.  There was no evidence of lumbosacral radiculopathy.  There were no changes in the left foot subject to the left calcaneal fracture.  The 2008 skull fracture was again noted.  It was noted that in 2010 he was seen in podiatry where bracing was used for the left foot plus extra depth shoes.  The addition in August 2011 of an Arizona boot was noted.  

In response to specific questions from the remand, the examiner noted that the Veteran was previously diagnosed with degenerative joint disease of the knees although X-rays were negative.  The examiner stated that his examination of the Veteran and the X-rays did not support a diagnosis of degenerative joint disease of the knees, as there was pain with no abnormal findings.  The lower leg disorder would be pes planus which he had at entrance to service.  The leg length discrepancy was congenital and not related to any trauma or problem occurring in service but was only discovered in service.  

The examiner concluded that there was no evidence to suggest the Veteran's brief period of service aggravated or increased the pes planus other than his temporary flare up of foot pain during basic training as was described.  The greater pes planus on the left is due to the os calcis fracture of 2005.  Therefore, the examiner concluded that the knee condition and left foot condition are not related to any onset in military service.  

After a thorough review of the claims files and full consideration of all the relevant evidence of record, the Board concludes that the preponderance of the evidence is against these claims.  

Pes planus

With respect to the claimed pes planus, the Board concludes that there is no credible evidence that the disability underwent an increase in severity in service, and, in fact, there is clear and unmistakable evidence that the pre-existing pes planus was not aggravated therein.  It is uncontroverted that the Veteran's pes planus pre-existed service, as it was noted at entrance into service, in his entrance examination report.  Accordingly, the presumption of soundness does not attach as to pes planus as set forth at 38 C.F.R. § 3.304(b).  Nonetheless, the Veteran urges that his pes planus became more severe due to incidences of his service.  On the contrary, however, the Board concludes that the evidence of record clearly and unmistakably shows that the pes planus did not increase in severity during service.  Specifically, the Board finds the VA examiner's opinion that there was no evidence to suggest that the Veteran's brief military service aggravated or increased the pes planus other than on a temporary flare-up basis to constitute clear and unmistakable evidence that the pes planus was not aggravated in service.  The opinion is highly probative as to this conclusion inasmuch as it is well-supported and contains an exhaustive review of the history of pes planus.  The examiner clearly opines that, based on the record, this condition did not undergo any worsening in service.  

As to any current worsening of pes planus noted of the left foot, the examiner clearly attributes this to the intercurrent 2005 fracture of the left calcaneus.  

The Board emphasizes that it considers this VA medical opinion to be competent, well-support and essentially uncontroverted evidence against these claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position);  Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds this opinion to be highly credible and probative of the issue of nexus, or the lack thereof. 

The Board has considered the Veteran's assertions.  To the extent that the Veteran urges that he has had increased problems with pes planus since service, the Board finds him not credible as this is inconsistent with objective evidence of record.  In this regard, the Board acknowledges that service treatment records show that he was unable to pass a test on march because of flat feet in August 1978, and that a September 1978 Report of Medical Examination for separation notes abnormal feet.  However, the Veteran did not seek ongoing, or even intermittent treatment for decades after service.  It is clear from the statement received from his private podiatrist that he only began receiving treatment related to his feet in 2005 following the left foot injury sustained in a fall, and the podiatrist's admitted lack of knowledge regarding the Veteran's history of pes planus strongly suggests that the Veteran did not have any complaints with respect to pes planus at the time.  The length of time between service and treatment, and the fact that his pes planus appears to have not been an issue when he began receiving treatment following his fall in 2005, contradict his current assertion that he has experienced chronic foot problems since service.  Also of note is the vagueness of the Veteran's contentions, and the fact that the VA examiner noted several times that the Veteran appeared to be a poor historian, unable to recall many details regarding his medical history.  For these reasons, the Board finds the Veteran's assertions that his pes planus underwent a permanent worsening in service not credible.

In light of the foregoing, the Board concludes that service connection for the pes planus is not warranted as there is no credible evidence that the disability increased in severity in service, and, in fact, the evidence clearly and unmistakably shows that the disability was not aggravated beyond its natural progress by service.

Bilateral knee pain and lower leg muscle disorder and a left foot disability

The Board further concludes that neither bilateral knee pain and lower leg muscle disorder nor a left foot disability was incurred in or aggravated by service.  While the Board has considered the appellant's contentions, the competent, persuasive and well-supported medical evidence is wholly against the claims.  The 2011 VA examination opinion is against a finding that there is a nexus between the currently-diagnosed left foot disability and service.  There was no chronic left foot disability other than pes planus documented in service, no continuity of symptoms of left foot disability since service, and no health care provider has opined that a current left foot disability is due to service.  

Further, there is no current bilateral knee disability as concluded by the VA examiner.  The Board notes that the VA examiner supported his opinion as to no degenerative disease of the knees with extensive discussion of the previous findings of record as well as his observations of the Veteran.  The Board finds the opinion competent and of significant probative weight.  Inasmuch as the examiner was asked to evaluate any current knee disability, he found that there was no current knee abnormality.  Moreover, he found that any current disorder of the leg was on the left side and wholly related to the 2005 left calcaneus fracture rather than service.  Inasmuch as the Board notes the leg length discrepancy, the VA examiner stated this was a congenital difference discovered in service and not related to trauma or injury in service.  There was no noted corresponding current disability.  

To the extent that the Veteran has offered the statement of R.G.B., D.P.M., in support of his left foot disability claim, this is not probative evidence because the examiner specifically indicated that he was unable to determine whether the Veteran had a preexisting injury which may have contributed to his symptoms in 2005.  The Board notes that medical opinions that are inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011). 

The Board has considered the Veteran's assertions that he has current bilateral knee pain and lower leg muscle disorder and a left foot disability due to service.  Following service the first documented complaint of knee pain in medical records is dated in 2004.  The Board acknowledges that in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the record simply does not establish a current knee disability for which service connection can be granted.  

To the extent that the Veteran asserts that he has had lower leg muscle and left foot problems since service, the Board notes that, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As discussed above, it is clear from the statement received from his private podiatrist that he only began receiving treatment related to his lower extremities in 2005 following the left foot injury sustained in a fall, and the podiatrist's admitted lack of knowledge regarding the Veteran's history of any previous problems strongly suggests that the Veteran did not report any prior history of problems at that time.  This contradicts the Veteran's assertion that he experienced chronic knee and foot problems since his military service.  In essence, the Board finds that the Veteran's assertions that he had these disabilities since service are inconsistent with the record and are therefore not credible.

In light of the foregoing, the Board concludes that service connection for the aforementioned disabilities is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

B.  Low Back Disability (Issue 3)

The Veteran urges that he has current low back disability that is due to service.  STRs fail to reflect any injury to the back.  Moreover, they contain no complaints of low back pain.  Rather, they reflect several instances in which the Veteran denied low back complaints or a history of low back problems.  Specifically, in the June 1977 entrance examination Report of Medical History, the Veteran reported he did not have nor did he ever have recurrent back pain.  In the accompanying examination, his spine was normal.  In the September 1978 separation examination Report of Medical History, he reported he did not have nor did he ever have recurrent back pain.  In the accompanying examination, his spine was normal.  

As noted in the discussion of post-service evidence in the previous section, VA treatment records include complaints of low back pain dating from 2004.  A September 2005 X ray report reflects a normal examination.  In June 2006, X-ray showed mild narrowing of lumbar disc space.  MRI was recommended.  A report of MRI dated in September 2006 reflects mild degenerative disc disease and degenerative joint disease of the lumbar spine.  

The Board finds that there is no medical or other competent evidence of record indicating that the Veteran's current low back disability is related to his active service.  In this regard, the Board notes that there is no indication of any back injury or even a complaint of back pain in service.  There are no other treatment notes of record for a back disability until more than two decades following the Veteran's separation from active service and even now, the evidence indicates that the Veteran has only mild degenerative changes in his lumbar spine.  The Veteran has reported generally that he has current back disability related to service.  However, his own assertions tend to indicate that any problems prior to 2004 were acute and transitory, and do not suggest a continuity of symptomatology since service.  While the Veteran might sincerely believe that his back problems are related to service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran would be competent to state that his back symptoms started in service and have continued since then, he has not actually made such an allegation.  Moreover, to the extent that such an assertion could be inferred from his general claim of service connection, the Board finds it significant that he has negative identified any initial back complaint or incident which could service as the initial incident from which there would be continuity of symptomatology.  Finally, he specifically denied any history of back problems at separation.  Thus, this is not a case in which his service treatment records are merely silent, but rather, they show an affirmative denial of problems by the Veteran.  Given that the Veteran did report other musculoskeletal complaints, the Board finds the denial of symptoms with respect to the back to be significant.

Additionally, there is no medical evidence supporting a finding that the Veteran was diagnosed with arthritis of the lumbar spine within one year of his separation from active service. 

Accordingly, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is not warranted. 



ORDER

Service connection for bilateral knee pain and lower leg muscle disorder with flat feet is denied. 

Service connection for a left foot disability is denied.

Service connection for a low back disability is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


